Appeal from a judgment of a City Magistrate sitting as a Court of Special Sessions of the City of New York, Borough of Queens, convicting appellant of a violation of section 986 of the Penal Law (bookmaking), and from each and every intermediate order therein made. Judgment unanimously affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ.